The Advisory Committee on Judicial Conduct having filed a presentment recommending that respondent, Judge Liliana S. DeAvila-Silebi, be removed from judicial office for violations of Canon 1, Rule 1.1 and Canon 2, Rule 2.1 and Rule 2.3(A) of the Code of Judicial Conduct;
And the Court having referred the matter to a three-judge panel pursuant to N.J.S.A. 2B:2A-7 ;
And the panel having conducted removal proceedings and having submitted its report finding beyond a reasonable doubt that respondent violated the Code of Judicial Conduct and that her misconduct justifies her removal from judicial office;
And the Court having scheduled subsequent proceedings for respondent to be heard before the Court on the ACJC's presentment and the panel's report and findings, and respondent having represented, through counsel, that she had determined to accept the panel's recommendation of removal and that she would not be filing a brief or appearing for argument before the Court, and the Court therefore having deemed respondent to have waived her right to appear before the Court to contest the ACJC presentment or the report of the panel;
And the Court having considered the matter based on the record evidence presented before the ACJC and the removal proceedings before the panel;
And the Court having found beyond a reasonable doubt that respondent violated Canon 1, Rule 1.1 and Canon 2, Rule 2.1 and **219Rule 2.3(A) of the Code of Judicial Conduct by misusing her judicial office to advance the private interests of a litigant, by making false statements under oath before the ACJC, and by submitting altered telephone records to the panel to perpetuate her prior false statements;
And the Court having found beyond a reasonable doubt that there is cause for respondent's removal; it is
ORDERED that respondent is removed from judicial office and is permanently barred from holding judicial office in this State; and it is further
ORDERED that the file in this matter be forwarded to the Office of Attorney Ethics for such action as it may deem appropriate.